Citation Nr: 0309974	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  98-05 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased (compensable) rating for a 
perforation of the left tympanic membrane with mixed hearing 
loss.  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1969 to January 
1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  The veteran testified at a hearing before a 
hearing officer at the RO in September 1998.  He also 
testified before the undersigned Member of the Board at a 
hearing held at the RO in May 1999.  In September 1999, the 
Board remanded the case to the RO for additional development, 
and the case is now before the Board for further appellate 
consideration.  

The Board notes that at the May 1999 hearing, the veteran 
raised the issue of entitlement to service connection right 
ear disability to include hearing loss.  Review of the 
Introduction of the September 1999 remand shows that the 
Board at that time inadvertently referred to the RO the issue 
entitlement to service connection for left ear disorder to 
include hearing loss rather than the right ear.  At this 
time, the Board seeks to correct that mistake and refers the 
issue of entitlement to service connection for a right ear 
disability to include hearing loss to the RO for appropriate 
action.  


REMAND

The veteran is seeking a compensable disability rating for 
his service-connected perforation of the left tympanic 
membrane with mixed hearing loss.  

Review of the record indicates further development may assist 
the veteran in substantiating his increased rating claim.  In 
this regard, the veteran has identified a private physician, 
Dr. Ciotola, from whom he received treatment for his service-
connected disability starting in September 1996.  There is no 
indication that action to obtain these records has been 
undertaken, and this should be done.  In addition, at his May 
1999 hearing, the veteran testified that his service-
connected hearing loss interfered with his ability to perform 
his job.  He also testified that in conjunction with his 
employment he was required to have periodic physical 
examinations so that he could have a "DOT" driver's 
license.  Reports of those and or any other examinations 
related to his employment could be pertinent to the veteran's 
claim, and action should be taken to attempt to obtain them.  
Additionally, it is the judgment of the Board that a current 
VA examination would facilitate its decision on this claim.  

In view of the recent decision of the United States Court of 
Appeals for the Federal Circuit, which invalidated certain 
aspects of 38 C.F.R. § 19.9 (2002) relative to development 
and adjudication of appeals, the Board concludes that a 
remand is appropriate.  See Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -
7316 (Fed. Cir., May 1, 2003).  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that veteran identify the names, 
addresses and approximate dates of 
treatment or evaluation for all VA and 
non-VA health care providers from which 
he has received evaluation or treatment 
for perforation of the left tympanic 
membrane with mixed hearing loss at any 
time from September 1996 to the present.  
The information from the veteran should 
include, but not be limited to, 
information pertaining to treatment from 
a Dr. Ciotola and information pertaining 
periodic physical examinations for his 
employment so that he could have a 
"DOT" driver's license.  After securing 
the necessary releases, the RO should 
obtain these and any other records 
identified by the veteran.  All actions 
in this regard should be documented fully 
by the RO.  

2.  The veteran should also be requested 
to provide or identify evidence, such as 
statements from supervisors at work, 
documenting nature and degree of 
interference with the veteran's 
employment attributable to his service-
connected left perforated tympanic 
membrane with hearing loss.  The RO 
should attempt to obtain all pertinent 
evidence identified by the veteran, and 
all such efforts should be documented 
fully in the claims file.  

3.  Thereafter, the RO should schedule 
the veteran for a VA examination of the 
ears, to include an audiology examination 
of his hearing, in order to determine any 
and all applicable diagnoses and to 
report all disabling symptoms 
attributable to the service-connected 
left perforated tympanic membrane with 
mixed hearing loss.  All indicated 
studies should be performed.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examination report 
should reflect review of all pertinent 
material in the claims file and indicate 
the complete rationale for all opinions 
expressed.  

4.  The RO must review the claims file and 
ensure that all other notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  All actions in this regard 
should be documented fully in the claims 
file.  

5.  Thereafter, the RO should readjudicate 
entitlement to an increased (compensable) 
rating for a perforation of the left 
tympanic membrane with mixed hearing loss.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO should issue a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  The RO 
should provide the veteran and his 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





